Exhibit 10-1

THE NAVIGATORS GROUP, INC.

NON-QUALIFIED DEFERRED COMPENSATION PLAN

1. Establishment of Plan. The Company hereby adopts and establishes an unfunded
deferred compensation plan for a select group of key management or highly
compensated employees of the Company, which shall be known as The Navigators
Group, Inc. Non-Qualified Deferred Compensation Plan.

2. Purpose of Plan. The purpose of the Plan is to provide a select group of
management or highly compensated employees (within the meaning of Sections
201(2), 301(a)(3), and 401(a)(1) of ERISA) of the Company who contribute
significantly to the future business success of the Company with “top-hat”
supplemental and deferred compensation benefits through elective deferrals and
Company contributions.

3. Definitions.

3.1 “Account” means a bookkeeping account established in the name of each
Participant and maintained by the Company to reflect the Participant’s interests
under the Plan. A Participant’s Account shall reflect any Elective Deferrals,
Excess NQ RSA Contributions, and Excess NQ Match, as adjusted for any earnings,
losses, and distributions. A Participant’s Account may be divided into
subaccounts as the Plan Administrator deems appropriate.

3.2 “Affiliate” means any corporation, trade, or business which is treated as a
single employer with the Company under Sections 414(b) or 414(c) of the Code and
any other entity designated by the Plan Administrator as an “Affiliate” for
purposes of the Plan.

3.3 “Beneficiary” means any person or entity, designated in accordance with
Section 13.6, entitled to receive benefits that are payable upon or after a
Participant’s death pursuant to the terms of the Plan.

3.4 “Board” means the Board of Directors of the Company, as constituted from
time to time.

3.5 “Bonus Compensation” means Compensation earned by a Participant for services
rendered by a Participant under any bonus or cash incentive plan maintained by
the Company relating to a service period of one year or less, which would be
included as compensation under the Savings Plan without regard to the limit
under Section 401(a)(17) of the Code.

3.6 “Change of Control” means the occurrence of one or more of the following:

(a) A Change in the Ownership of the Company. A change in ownership of the
Company shall occur on the date that any one person, or more than one person
acting as a “Group” (as defined below), acquires ownership of stock of the
Company that, together with stock held by such person or Group, constitutes more
than 50% of the total fair market value or total voting power of the stock of
the Company; provided, however, that, if any one person, or more than one person
acting as a Group, is considered to own more than 50% of the total fair market
value or total voting power of the stock of the Company, the acquisition of
additional stock by the same person or persons is not considered to cause a
change in the ownership of the Company.

(b) A Change in the Effective Control of the Company. A change in the effective
control of the Company occurs on the date that either:

(i) any one person, or more than one person acting as a Group, acquires (or has
acquired during the 12-month period ending on the date of the most recent
acquisition by such person or persons) ownership of stock of the Company
possessing 35% or more of the total voting power of the stock of the Company;
provided, however, that, if any one person, or more than one person acting as a
Group, is considered to effectively control the Company, the acquisition of
additional control of the Company by the same person or persons is not
considered a change in the effective control of the Company; or

(ii) a majority of the members of the Company’s Board is replaced during any
12-month period by directors whose appointment or election is not endorsed by a
majority of the members of the Company’s Board prior to the date of the
appointment or election; provided, however, that, if one person, or more than
one person acting as a Group, is considered to effectively control the Company,
the acquisition of additional control of the Company by the same person or
persons is not considered a change in the effective control of the Company.

 

1



--------------------------------------------------------------------------------

(c) A Change in the Ownership of a Substantial Portion of the Company’s Assets.
A change in the ownership of a substantial portion of the Company’s assets
occurs on the date that any one person, or more than one person acting as a
Group, acquires (or has acquired during the 12-month period ending on the date
of the most recent acquisition by such person or persons) assets from the
Company that have a total Gross Fair Market Value (as defined below) equal to
all or substantially all of the total Gross Fair Market Value of all of the
assets of the Company immediately prior to such acquisition or acquisitions;
provided, however, that, a transfer of assets by the Company is not treated as a
change in the ownership of such assets if the assets are transferred to: (i) a
stockholder of the Company (immediately before the asset transfer) in exchange
for or with respect to its stock; (ii) an entity, 50% or more of the total value
or voting power of which is owned, directly or indirectly, by the Company;
(iii) a person, or more than one person acting as a Group, that owns, directly
or indirectly, 50% or more of the total value or voting power of all the
outstanding stock of the Company; or (iv) an entity, at least 50% of the total
value or voting power of which is owned, directly or indirectly, by a person
described in clause (iii) of this subsection (c).

For purposes of this definition, “Gross Fair Market Value” means the value of
the assets of the Company, or the value of the assets being disposed of,
determined without regard to any liabilities associated with such assets.

For purposes of this definition, “Group” has the meaning ascribed to such term
in Treasury Regulation Section 1.409A-3(i)(5)(v)(B), (vi)(D) or (vii)(C), as
applicable.

For purposes of this definition, any interpretation or determination regarding
the payment of Account balances in connection with a Change of Control shall
take into account any applicable guidance and regulations in effect under
Section 409A of the Code.

3.7 “Claimant” has the meaning set forth in Section 14.1.

3.8 “Code” means the U.S. Internal Revenue Code of 1986, as amended, or any
successor statute, and the Treasury Regulations and other authoritative guidance
issued thereunder.

3.9 “Company” means The Navigators Group, Inc., or any successor thereto.

3.10 “Compensation” means the annual rate of base pay paid by the Company to or
for the benefit of the Participant for services rendered, including as
applicable any commissions and bonus under any bonus or cash incentive plan
maintained by the Company relating to a service period of one year or less. For
the avoidance of doubt, “Compensation” shall not include profit-sharing
contributions, sign-on bonuses, or other compensation not paid on substantially
the same terms as base pay.

3.11 “Deferral Compensation” means Compensation other than Bonus Compensation.

3.12 “Deferral Election” means an election by an Eligible Employee to defer
Deferral Compensation or Bonus Compensation, or an election by an Eligible
Executive to defer Eligible Compensation, in accordance with Section 5.

3.13 “Disability” means a physical or mental impairment that, in the opinion of
the Social Security Administration, qualifies the Participant for disability
benefits under the Social Security Act in effect on the date that the
Participant suffers the mental or physical impairment.

3.14 “Effective Date” means January 1, 2015.

3.15 “Election Period” means the period established by the Plan Administrator
with respect to each Plan Year during which Deferral Elections for such Plan
Year must be made in accordance with the requirements of Section 409A of the
Code, as follows:

(a) General Rule. Except as provided in subsection (b) or (c) below, the
Election Period shall end no later than the last day of the Plan Year
immediately preceding the Plan Year in which the services will be rendered to
which the Deferral Compensation, Bonus Compensation, or Eligible Compensation
subject to the Deferral Election relates.

 

2



--------------------------------------------------------------------------------

(b) Newly Eligible Employees. Notwithstanding the foregoing subsection (a), the
Election Period for Newly Eligible Employees shall end no later than 15 days
after the Employee first becomes eligible to participate in the Plan on the
Mid-Year Eligibility Date, and shall apply only with respect to Deferral
Compensation, Bonus Compensation, Eligible Compensation, Excess NQ Match, and
Excess NQ RSA Contribution earned for services rendered on or after the Mid-Year
Entry Date for such Plan Year. A Newly Eligible Employee’s Deferral Election
shall become irrevocable upon submission to the Plan Administrator.

(c) Performance-based Compensation. If any Bonus Compensation constitutes
“performance-based compensation” within the meaning of Treasury Regulation
Section 1.409A-1(e), then the Plan Administrator may designate that the Election
Period for such amounts shall end no later than six months before the end of the
performance period for which the Bonus Compensation is earned (and in no event
later than the date on which the amount of the Bonus Compensation becomes
readily ascertainable). For the avoidance of doubt, an Employee must be employed
by the Company as an Eligible Employee and must have established performance
goals in writing, in each case no later than 90 days after the commencement of
the performance period, in order to make an election to defer “performance-based
compensation” under this subsection (c).

3.16 “Elective Deferrals” means Voluntary NQ Salary Deferrals, Voluntary NQ
Bonus Deferrals, and Excess NQ Salary Deferrals.

3.17 “Eligible Compensation” means the amount of an Eligible Employee’s
Compensation that exceeds the limit under Section 401(a)(17) of the Code for the
applicable Plan Year.

3.18 “Eligible Employee” means an Employee (a) who is an A1, A, or B1 band
Employee, or such other band as designated by the Plan Administrator, and has
Eligible Compensation for the applicable Plan Year, or (b) who is otherwise
designated as an Eligible Employee for purposes of the Plan by the Plan
Administrator. Participation in the Plan is limited to a select group of the
Company’s key management or highly compensated employees.

3.19 “Eligible Executive” means an Eligible Employee who is designated by the
Plan Administrator as eligible to defer Eligible Compensation and receive an
Excess NQ RSA Contribution and Excess NQ Match.

3.20 “Employee” means an employee of the Company or any Participating Employer
who is eligible to participate in the Savings Plan.

3.21 “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended from time to time.

3.22 “Excess NQ Match” means the amount the Company contributes to the Plan on
behalf of any Participant pursuant to Section 6.1.

3.23 “Excess NQ RSA Contribution” means the amount the Company contributes to
the Plan on behalf of any Participant pursuant to Section 6.2.

3.24 “Excess NQ Salary Deferrals” means deferrals at the election of an Eligible
Executive of Eligible Compensation, in accordance with Section 5.1(b), which for
each Plan Year may not exceed 4% of the Eligible Executive’s Eligible
Compensation for such Plan Year.

3.25 “Investment Funds” means the investment funds available for the deemed
investment and reinvestment of a Participant’s Account balance under the Plan in
accordance with Section 7.2, which shall correspond with the investment options
available under the Savings Plan, unless determined otherwise by the Plan
Administrator.

3.26 “Mid-Year Eligibility Date” means June 15 of each Plan Year.

3.27 “Mid-Year Entry Date” means July 1 of each Plan Year.

3.28 “Newly Eligible Employee” means an Employee who meets the conditions for
becoming an Eligible Employee as set forth herein, after the beginning of the
Plan Year, but on or before the Mid-Year Eligibility Date for such Plan Year,
due to a promotion or commencement of employment with the Company or a
Participating Employer. A Newly Eligible Employee shall only be eligible to
participate in the Plan as an Eligible Employee on the Mid-Year Eligibility Date
for such Plan Year, and shall only begin participation in the Plan on the
Mid-Year Entry Date, provided that all other requirements set forth in the Plan
are satisfied.

 

3



--------------------------------------------------------------------------------

3.29 “Participant” means an Eligible Employee who elects to participate in the
Plan by making a Deferral Election in accordance with Section 5 or who receives
an Excess NQ RSA Contribution in accordance with Section 6.2.

3.30 “Participating Employer” means an Affiliate that the Company has designated
as eligible to participate in the Plan and is set forth in Exhibit A.

3.31 “Payment Event” has the meaning set forth in Section 9.1.

3.32 “Plan” means this The Navigators Group, Inc. Non-Qualified Deferred
Compensation Plan, as amended from time to time.

3.33 “Plan Administrator” means the Senior Vice President of Human Resources or
such person(s) or committee designated to administer the Plan.

3.34 “Plan Year” means the twelve consecutive month period which begins on
January 1 and ends on the following December 31.

3.35 “Retirement” means the Participant’s Separation from Service on or after
age 60 with at least five Years of Service, or a Participant’s Separation from
Service on or after such other age and Years of Service designated by the Plan
Administrator as a Retirement for purposes of this Plan provided that such
designation is made by the Plan Administrator no later than the last day of the
Plan Year immediately preceding the Plan Year in which the services will be
rendered to which the Deferral Compensation, Bonus Compensation, Eligible
Compensation, Excess NQ Match, or Excess NQ RSA Contribution relates, as
applicable.

3.36 “Savings Plan” means The Navigators Group, Inc. 401(k) Savings Plan.

3.37 “Separation from Service” has the meaning set forth in
Section 409A(a)(2)(A)(i) of the Code and Treasury Regulation
Section 1.409A-1(h).

3.38 “Specified Date” means the calendar year in which a Participant elects to
receive his or her Voluntary NQ Salary Deferrals and/or Voluntary NQ Bonus
Deferrals, as adjusted for any earnings, losses, or distributions, in accordance
with Section 9.4.

3.39 “Specified Date Payment” means the Participant’s Account balance (or
portion thereof) that is payable on a Specified Date.

3.40 “Voluntary NQ Bonus Deferrals” means deferrals at the election of an
Eligible Employee of Bonus Compensation, in accordance with Section 5.1(a).

3.41 “Voluntary NQ Salary Deferrals” means deferrals at the election of an
Eligible Employee of Deferral Compensation, in accordance with Section 5.1(a).

3.42 “Year of Service” means an Employee’s year of service with the Company or a
Participating Employer, as determined by the Plan Administrator in accordance
with the Savings Plan.

4. Eligibility; Participation.

4.1 Requirements for Participation. Any Eligible Employee may participate in the
Plan commencing as of the first day of the Plan Year, or if later, the Mid-Year
Entry Date occurring after the Mid-Year Eligibility Date on which a Newly
Eligible Employee first becomes an Eligible Employee.

4.2 Election to Participate; Benefits of Participation. An Eligible Employee may
become a Participant in the Plan by making a Deferral Election in accordance
with Section 5. An Eligible Executive who elects to participate in the Plan by
making a Deferral Election will be eligible to receive an Excess NQ Match with
respect to Excess NQ Salary Deferrals, in accordance with Section 6.1. Eligible
Executives will be eligible to receive the Excess NQ RSA Contribution for the
Plan Year, in accordance with Section 6.2.

4.3 Participant Consent. By participating in this Plan, a Participant shall for
all purposes be deemed conclusively to have consented to the provisions of the
Plan and to all subsequent amendments thereto.

 

4



--------------------------------------------------------------------------------

5. Election Procedures.

5.1 Deferral Election.

(a) Eligible Employee Deferrals. An Eligible Employee may make an election
during the Election Period to defer receipt of the Eligible Employee’s Deferral
Compensation for the Plan Year (“Voluntary NQ Salary Deferrals”) and/or the
Eligible Employee’s Bonus Compensation for the Plan Year (“Voluntary NQ Bonus
Deferrals”), in accordance with the Deferral Election procedures as set forth in
this Section 5. The Deferral Election must specify the percentage of Deferral
Compensation or Bonus Compensation, as applicable, to be deferred (subject to
any minimum and maximum amounts as set forth in this Section 5). The Deferral
Election shall also specify a Specified Date or Retirement as the Payment Event
with respect to Voluntary NQ Salary Deferrals and/or Voluntary NQ Bonus
Deferrals, and the form of payment for such deferrals, including the form of
payment upon Retirement, in accordance with Sections 9.2, 9.4, and 9.6.

(b) Eligible Executive Deferrals. An Eligible Executive may elect to defer
receipt of up to 4% of the Eligible Executive’s Eligible Compensation for the
Plan Year (“Excess NQ Salary Deferrals”), in accordance with the Deferral
Election procedures as set forth in this Section 5. The Deferral Election must
specify the percentage of Eligible Compensation to be deferred (subject to any
minimum and maximum amounts as set forth in this Section 5). The Deferral
Election must also specify a form of payment for such Excess NQ Salary Deferrals
payable upon Retirement, in accordance with Sections 9.2 and 9.6, provided that
such election as to the form of payment will also apply to any Excess NQ Match
and Excess NQ RSA Contribution for such Plan Year. If an Eligible Executive does
not elect to defer Eligible Compensation for a Plan Year but is eligible to
receive an Excess NQ RSA Contribution for such Plan Year and does not specify a
form of payment for such Excess NQ RSA Contribution during the Election Period
for the Eligible Compensation to which the Excess NQ RSA Contribution relates,
such Excess NQ RSA Contribution shall be payable in a lump sum payment in
accordance with Section 9.3. An Excess NQ Match shall only be made with respect
to Excess NQ Salary Deferrals, in accordance with Section 6.1.

5.2 Maximum Elective Deferral. Unless otherwise specified by the Plan
Administrator, the maximum Voluntary NQ Salary Deferrals and Voluntary NQ Bonus
Deferrals that a Participant may make for a Plan Year under Section 5.1, when
aggregated, may not exceed (a) 50% of the Participant’s Deferral Compensation
for the Plan Year and (b) 90% of the Participant’s Bonus Compensation for the
Plan Year.

5.3 Plan Year Elections. A separate Deferral Election must be filed for each
Plan Year.

5.4 Account Accrual. Elective Deferrals pursuant to this Section 5 shall be
credited by the Plan Administrator to the Participant’s Account as soon as
practicable after the date on which such Compensation would otherwise have been
paid to the Participant, in accordance with the Participant’s election.

6. Excess NQ Match and Excess NQ RSA Contribution.

6.1 Excess NQ Match. Each Plan Year the Company will make an Excess NQ Match to
the Plan on behalf of an Eligible Executive in an amount equal to 100% of the
Eligible Executive’s Excess NQ Salary Deferrals for such Plan Year up to 4% of
the Participant’s Eligible Compensation for such Plan Year. Unless otherwise
specified by the Plan Administrator, any Excess NQ Match shall be credited to
the Participant’s Account in a manner consistent with that in which a matching
contribution would have been made by the Company on the Participant’s behalf to
the Savings Plan. Only Eligible Executives shall be eligible to receive an
Excess NQ Match.

6.2 Excess NQ RSA Contribution.

(a) Each Plan Year the Company will make an Excess NQ RSA Contribution to the
Account of each Eligible Executive in an amount equal to 5% of the Eligible
Executive’s Eligible Compensation (less Bonus Compensation and commissions) for
such Plan Year, provided that the Eligible Executive is employed by the Company
on the last day of the Plan Year in question, except as provided in subsection
(b) below. Only Eligible Executives shall be eligible to receive an Excess NQ
RSA Contribution for a Plan Year. Any Excess NQ RSA Contribution shall be
credited to the Participant’s Account at such time as determined by the Plan
Administrator in its discretion.

(b) Notwithstanding subsection (a) above, if during a Plan Year a Participant
has a Separation from Service due to death, Retirement, or Disability, the
Participant (or the Participant’s Beneficiary in the case of death) will be
eligible to receive an Excess NQ RSA Contribution for the Plan Year in which the
Participant’s Separation from Service due to death, Retirement, or Disability
occurs, which amount will be credited to the Participant’s Account at the time
of the Participant’s Separation from Service due to death, Retirement, or
Disability, as applicable.

 

5



--------------------------------------------------------------------------------

7. Accounts and Investments.

7.1 Establishment of Accounts. The Company shall establish and maintain an
Account or subaccount for each Participant. The Company may establish more than
one Account on behalf of any Participant as deemed necessary by the Plan
Administrator for administrative purposes.

7.2 Investment Earnings.

(a) The Participant shall designate, at a time and in a manner acceptable to the
Plan Administrator, one or more Investment Funds for his or her Account for the
sole purpose of determining the deemed earnings to be credited or debited to
such Account. A Participant may change the Investment Fund election applicable
to the Participant’s Account and may reallocate the balance in each Investment
Fund among the other available Investment Funds, in accordance with procedures
established by the Plan Administrator. Notwithstanding the foregoing, the
Participant’s Account balance may be reduced by any applicable investment fees,
including fees imposed upon a Participant’s reallocation of his or her
investment allocations.

(b) If the Participant fails to designate any Investment Funds, his or her
Account shall be invested in the default Investment Fund established under the
Savings Plan or such other Investment Fund designated by the Plan Administrator.

(c) The Plan Administrator may change the deemed Investment Funds at any time.
In addition, any change in the Investment Funds available under the Savings Plan
shall automatically result in a corresponding change in the Investment Funds
available under this Plan, unless determined otherwise by the Plan
Administrator. Upon any change in the Investment Funds, each Participant shall
have the opportunity to select among such new Investment Funds as are designated
by the Plan Administrator. In case of failure to elect such new Investment
Funds, the Participant shall be deemed to have made an election to invest his or
her Account in the investment options then being offered that are most
comparable to the Participant’s old investment options. The decision of
comparable investment options shall be made in the sole discretion of the Plan
Administrator.

(d) The Company and its Affiliates, the Board, and the Plan Administrator do not
represent or guarantee successful deemed investment of any amounts under the
Plan and shall not be required to restore any loss which may result from such
deemed investments or lack of investment.

7.3 Nature of Accounts. Accounts may not actually be invested in the Investment
Funds and Participants do not have any real or beneficial ownership in the
Investment Funds prior to a Payment Event. A Participant’s Account is solely a
device for the measurement and determination of the amounts to be paid to the
Participant pursuant to the Plan and shall not constitute or be treated as a
trust fund of any kind.

7.4 Statements. Each Participant shall be provided with statements or access to
statements setting out the amounts in his or her Account(s), which shall be
delivered or made available at such intervals determined by the Plan
Administrator, and shall reflect the value of the Account balance on the
applicable valuation date.

7.5 Ownership of Amounts. The Company may, but shall not be required, to
establish and maintain a trust to provide a convenient method of setting aside
sufficient assets to meet some or all of its future obligations under the Plan.
All property and rights purchased with amounts set aside in the fund and all
income attributable to such amounts, property, or rights, shall remain (until
paid to the Participant or Beneficiary) solely the property of the Company, and
subject only to the claims of the Company’s general creditors. The obligation of
the Company to make payments pursuant to the Plan is contractual only, and
neither the Participant nor any Beneficiary shall have a preferred claim or lien
on or to any assets of the trust but shall have only the right to receive the
benefits payable under the Plan.

8. Vesting.

8.1 Vesting of Elective Deferrals. Participants shall be fully vested at all
times in their Elective Deferrals and any earnings thereon.

 

6



--------------------------------------------------------------------------------

8.2 Vesting of Excess NQ Match. Unless determined otherwise by the Plan
Administrator, Participants shall be fully vested in their Excess NQ Match, and
any earnings thereon.

8.3 Vesting of Excess NQ RSA Contributions. Unless determined otherwise by the
Plan Administrator, Participants shall become vested in Excess NQ RSA
Contributions, and any earnings thereon, as follows: (a) 0% vested after one
Year of Service; (b) 20% vested after two Years of Service; (c) 40% vested after
three Years of Service; (d) 60% vested after four Years of Service; (e) 80%
vested after five Years of Service; and (f) 100% vested after six Years of
Service.

8.4 Vesting upon Death, Disability, or Retirement. Notwithstanding anything to
the contrary, a Participant’s unvested Account balance shall become fully vested
upon the Participant’s Separation from Service due to death, Disability, or
Retirement.

8.5 Vesting upon a Change of Control. Notwithstanding anything to the contrary,
a Participant’s unvested Account balance shall become fully vested upon a Change
of Control.

9. Distribution of Participant Accounts.

9.1 In General. Distribution of a Participant’s vested Account shall be made or
commence on the earliest to occur of the following events (each a “Payment
Event”), subject to the six-month delay requirement set forth in
Section 13.4(b):

(a) the Participant’s Separation from Service (including Retirement);

(b) the Participant’s death;

(c) a Specified Date (if applicable); or

(d) a Change of Control.

9.2 Form of Payment.

(a) Except as provided in subsections (b) and (c) below, the Participant’s
vested Account shall be paid in a lump sum.

(b) Notwithstanding subsection (a), a Participant may elect on the Deferral
Election form during the Election Period to receive Specified Date Payments in a
single lump sum payment or annual installment payments over a term of at least
two years and up to four years. The election under this subsection (b) shall be
irrevocably elected in the Participant’s Deferral Election as described in
Section 5, subject to Section 10. If a Participant makes an election under
Section 9.4 and does not make an election as to the form of payment, such
Specified Date Payments, as adjusted for any earnings, losses, or distributions,
will be paid in a single lump sum. For each Plan Year a Participant may make a
separate election as to the form of payment for the Voluntary NQ Salary
Deferrals and Voluntary NQ Bonus Deferrals for such Plan Year.

(c) Notwithstanding subsection (a), a Participant may elect on the Deferral
Election form during the Election Period to receive the Excess NQ Salary
Deferrals, Excess NQ Match, and Excess NQ RSA Contribution for the Plan Year
that become payable upon the Participant’s Retirement, and/or the Voluntary NQ
Salary Deferrals and Voluntary NQ Bonus Deferrals that become payable upon the
Participant’s Retirement, in a single lump sum payment or annual installment
payments over a term of at least two years and up to five years. The election
under this subsection (c) shall be irrevocably elected in the Participant’s
Deferral Election as described in Section 5, subject to Section 10. For each
Plan Year a Participant may only make one election as to the form of payment
that will apply to the Excess NQ Salary Deferrals, Excess NQ Match, and Excess
NQ RSA Contribution for such Plan Year. For each Plan Year a Participant may
make a separate election as to the form of payment that will apply to the
Voluntary NQ Salary Deferrals and Voluntary Bonus Deferrals for such Plan Year.

9.3 Timing of Distributions. Unless Section 9.4, 9.5, or 9.6 applies,
distribution shall be made within 60 days following the Payment Event, subject
to the six-month delay requirement set forth in Section 13.4(b).

9.4 Specified Date for Voluntary NQ Salary and Bonus Deferrals. For each Plan
Year, an Eligible Employee may elect, in accordance with the Deferral Election
procedures set forth in Section 5, to receive Voluntary NQ Salary Deferrals
and/or Voluntary NQ Bonus Deferrals on a Specified Date, subject to Section 9.5.
Except as otherwise provided in Sections 9.5 and 10, a Specified Date Payment
shall be made, or shall commence, during the payment year designated by the
Participant in the applicable Deferral

 

7



--------------------------------------------------------------------------------

Election form. A Specified Date Payment may not begin any earlier than the
second Plan Year following the Plan Year for which the initial filing of the
Deferral Election was made with respect to that Specified Date Payment. A
Specified Date Payment may not begin more than 20 years following the Plan Year
for which the initial filing of the Deferral Election was made with respect to
that Specified Date Payment.

9.5 Specified Date Payments Following Separation From Service Date. Except as
provided in Section 9.6, if a Participant’s Separation from Service occurs
before the year elected by the Participant for one or more Specified Date
Payments, then notwithstanding the Participant’s election on any Deferral
Election form with respect to the Specified Date Payments, the Participant’s
Specified Date Payments shall be paid in a single lump sum payment within 60
days following the Participant’s Separation from Service, subject to the
six-month delay requirement set forth in Section 13.4(b). For the avoidance of
doubt, except as provided in Section 9.6, if a Participant elects to receive
payments in installments in accordance with Section 9.2(b) beginning on a
Specified Date, and the Participant has a Separation from Service after the
installment payments have begun, the payments will not continue on the regularly
scheduled payment dates and will instead be accelerated and paid upon the
Participant’s Separation from Service, subject to the six-month delay
requirement set forth in Section 13.4(b).

9.6 Payment upon Retirement. Notwithstanding anything to the contrary, for each
Plan Year, an Eligible Employee may elect, in accordance with the Deferral
Election procedures set forth in Section 5, to receive the Excess NQ Salary
Deferrals, Excess NQ Match, and Excess NQ RSA Contribution payable upon
Retirement, and/or the Voluntary NQ Salary Deferrals and Voluntary NQ Bonus
Deferrals payable upon Retirement, in the form specified in Section 9.2(c).
Except as otherwise provided in Sections 9.5 and 10, such payments shall
commence within 60 days following the Participant’s Retirement, subject to the
six-month delay requirement set forth in Section 13.4(b), and, if the
Participant elects to receive payments in installments in accordance with
Section 9.2(c), subsequent installments will be made beginning in the year
following the year of the Participant’s Retirement. Any election under this
Section 9.6 shall supersede Section 9.5. For each Plan Year a Participant may
only make one election as to the form of payment that will apply to the Excess
NQ Salary Deferrals, Excess NQ Match, and Excess NQ RSA Contribution for such
Plan Year upon Retirement. For each Plan Year a Participant may make a separate
election as to the form of payment that will apply to the Voluntary NQ Salary
Deferrals and Voluntary NQ Bonus Deferrals for such Plan Year upon Retirement.
Notwithstanding anything to the contrary, if a Participant elects to receive
payments in installments in accordance with Section 9.2(b) beginning on a
Specified Date, and the Participant has a Retirement after the installment
payments have begun, the payments will continue on the regularly scheduled
payment dates.

9.7 Timing of Valuation. The value of a Participant’s Account for distribution
shall be determined as of the applicable Payment Event. Notwithstanding the
foregoing, if a Participant elects installment payments under Section 9.2, the
first annual installment payment in a series of installment payments shall be
equal to (a) the value of the Participant’s Account (or relevant portion
thereof) on the date of distribution of the first installment payment, divided
by (b) the number of installment payments elected by the Participant. The
remaining installments shall be paid, respectively, in an amount equal to
(x) the value of such Account (or relevant portion thereof) on the distribution
date of the installment payment, divided by (y) the number of remaining unpaid
installment payments.

9.8 Forfeiture of Unvested Accounts. Unless otherwise determined by the Plan
Administrator, a Participant’s unvested Account balance shall be forfeited upon
the occurrence of a Payment Event.

9.9 Unforeseeable Emergency. Notwithstanding this Section 9, a Participant may
elect to be paid all or any part of the Participant’s vested Account in the
event such funds are needed in connection with an “unforeseeable emergency” (as
determined by the Plan Administrator in accordance with Section 409A of the Code
and other applicable law). For purposes of this Section 9.9, an “unforeseeable
emergency” is a severe financial hardship to the Participant resulting from an
illness or accident of the Participant, the Participant’s spouse, the
Participant’s beneficiary, or the Participant’s dependent (as defined in
Section 152 of the Code, without regard to sections 152(b)(1), (b)(2), and
(d)(1)(B)), loss of the Participant’s property due to casualty (including the
need to rebuild a home following damage to a home not otherwise covered by
insurance), or other similar extraordinary and unforeseeable circumstances
arising as a result of events beyond the control of the Participant.
Unforeseeable emergency shall be administered in accordance with Section 409A of
the Code.

9.10 Change in Election. A Participant may change the payment year and/or the
form of payment for an existing Specified Date Payment election for a Plan Year,
in accordance with Section 409A of the Code, by filing a new payment election,
in the form specified by the Plan Administrator, at least 12 months prior to the
beginning of the year originally specified by the Participant with respect to
such Specified Date Payment (in the case of installment payments, the date of
the first scheduled installment payment), provided that (a) such new election
delays the payment year by at least five years from the original payment year,
and (b) such change in election shall not be effective until 12 months from the
date it is filed.

 

8



--------------------------------------------------------------------------------

10. Permissible Acceleration and Delays.

10.1 The Company reserves the right, exercisable in its sole discretion, to
accelerate payments under this Plan to the extent permitted by, and in
accordance with, Treasury Regulation Section 1.409A-3(j)(4). In addition, the
Company reserves the right, exercisable in its sole discretion, to delay
payments under this Plan to the extent permitted by, and in accordance with,
Treasury Regulation Section 1.409A-2(b)(7).

10.2 Without limiting Section 10.1, the Plan Administrator may accelerate
distribution of a Participant’s vested Account to the extent that (a) the
aggregate amount in the Participant’s Account does not exceed the applicable
dollar amount under Section 402(g)(1)(B) of the Code, (b) the distribution
results in the termination of the Participant’s entire interest in the Plan and
any plans that are aggregated with the Plan pursuant to Treas. Reg.
Section 1.409A-1(c)(2), and (c) the Plan Administrator’s decision to cash out
the Participant’s Account is evidenced in writing no later than the date of
distribution.

11. Plan Administration.

11.1 Administration By Plan Administrator. The Plan shall be administered by the
Plan Administrator, which shall have the authority to:

(a) construe and interpret the Plan and apply its provisions;

(b) promulgate, amend, and rescind rules and regulations relating to the
administration of the Plan;

(c) authorize any person to execute, on behalf of the Company, any instrument
required to carry out the purposes of the Plan;

(d) determine minimum or maximum amounts, and the types of compensation, that
Participants may elect to defer under the Plan;

(e) determine the amount of any Excess NQ Match and Excess NQ RSA Contributions
with respect to any Plan Year, in accordance with the terms of the Plan;

(f) select, subject to the limitations set forth in the Plan, those Employees
who shall be Eligible Employees and Eligible Executives;

(g) calculate deemed earnings and losses on Accounts;

(h) interpret, administer, reconcile any inconsistency in, correct any defect
in, and/or supply any omission in the Plan and any instrument, Deferral
Election, or agreement relating to the Plan; and

(i) exercise discretion to make any and all other determinations which it
determines to be necessary or advisable for the administration of the Plan.

11.2 Non-Uniform Treatment. The Plan Administrator’s determinations under the
Plan need not be uniform and any such determinations may be made selectively
among Participants. Without limiting the generality of the foregoing, the Plan
Administrator shall be entitled, among other things, to make non-uniform and
selective determinations with regard to: (a) the terms or conditions of any
Elective Deferral; or (b) the amount, terms, or conditions of any Excess NQ
Match or Excess NQ RSA Contribution, in accordance with the Plan terms.

11.3 Plan Administrator Decisions Final. Subject to Section 14, all decisions
made by the Plan Administrator pursuant to the provisions of the Plan shall be
final and binding on the Company and the Participants and Beneficiaries, unless
such decisions are determined by a court having jurisdiction to be arbitrary and
capricious.

11.4 Indemnification. Neither the Plan Administrator nor any designee shall be
liable for any action, failure to act, determination, or interpretation made in
good faith with respect to the Plan except for any liability arising from his or
her own wilful malfeasance, gross negligence, or reckless disregard of his or
her duties.

 

9



--------------------------------------------------------------------------------

12. Amendment and Termination. Subject to the applicable requirements of
Section 409A of the Code, the Board, or any committee designated by the Board,
may, at any time, and in its discretion, alter, amend, modify, suspend, or
terminate the Plan or any portion thereof, provided, however, that no such
alteration, amendment, modification, suspension, or termination shall, without
the consent of a Participant, reduce the amounts credited to the Participant’s
Account as of such date.

13. Miscellaneous.

13.1 No Employment or Other Service Rights. Nothing in the Plan or any
instrument executed pursuant thereto shall confer upon any Participant any right
to continue to serve the Company or an Affiliate or interfere in any way with
the right of the Company or any Affiliate to terminate the Participant’s
employment or service at any time with or without notice and with or without
cause.

13.2 Tax Withholding. The Company and its Affiliates shall have the right to
deduct from any amounts otherwise payable under the Plan any federal, state,
local, or other applicable taxes required to be withheld.

13.3 Governing Law. The Plan shall be administered, construed, and governed in
all respects under and by the laws of the State of New York, without reference
to the principles of conflicts of law (except and to the extent pre-empted by
applicable Federal law).

13.4 Section 409A of the Code.

(a) The Company intends that the Plan comply with the requirements of
Section 409A of the Code and shall be operated and interpreted consistent with
that intent. Notwithstanding anything in the Plan to the contrary, distributions
may only be made under the Plan upon an event and in a manner permitted by
Section 409A of the Code. In no event shall a Participant, directly or
indirectly, designate the calendar year of payment, except as permitted by
Section 409A of the Code.

(b) Notwithstanding anything in the Plan to the contrary, if a Participant’s
distribution is to be paid upon separation from service, payment of the
distribution shall be delayed for a period of six months after the Participant’s
separation from service, if the Participant is a “specified employee” as defined
under Section 409A of the Code (as determined by the Plan Administrator) and if
required pursuant to Section 409A of the Code (“six-month delay”). If payment is
delayed, the Participant’s distribution shall be paid within 30 days of the date
that is the six-month anniversary of the Participant’s separation from service,
or death if earlier.

(c) Notwithstanding the foregoing, the Company makes no representation that the
Plan complies with Section 409A of the Code and shall have no liability to any
Participant or Beneficiary for any failure to comply with Section 409A of the
Code.

(d) This Plan shall constitute an “account balance plan” as defined in Treasury
Regulation Section 31.3121(v)(2)-1(c)(1)(ii)(A). For purposes of Section 409A of
the Code, all amounts deferred under this Plan shall be aggregated with amounts
deferred under other account balance plans.

13.5 No Warranties. Neither the Company nor the Plan Administrator warrants or
represents that the value of any Participant’s Account will increase. Each
Participant assumes the risk in connection with the deemed investment of his or
her Account.

13.6 Beneficiary Designation. Each Participant under the Plan may from time to
time name any beneficiary or beneficiaries to receive the Participant’s interest
in the Plan in the event of the Participant’s death. Each designation will
revoke all prior designations by the same Participant, shall be in a form
reasonably prescribed by the Plan Administrator, and shall be effective only
when filed by the Participant in writing with the Company during the
Participant’s lifetime. If a Participant fails to designate a beneficiary, then
the Participant’s designated beneficiary shall be deemed to be the Participant’s
estate.

13.7 No Assignment. Neither a Participant nor any other person shall have any
right to sell, assign, transfer, pledge, anticipate, or otherwise encumber,
transfer, hypothecate, or convey any amounts payable hereunder prior to the date
that such amounts are paid (except for the designation of beneficiaries pursuant
to Section 13.6).

13.8 Expenses. The costs of administering the Plan shall be charged to
Participant Accounts, unless paid for by the Company, as determined by the
Company in its discretion.

 

10



--------------------------------------------------------------------------------

13.9 Severability. If any provision of the Plan is held to be invalid, illegal,
or unenforceable, whether in whole or in part, such provision shall be deemed
modified to the extent of such invalidity, illegality, or unenforceability and
the remaining provisions shall not be affected.

13.10 Headings and Subheadings. Headings and subheadings in the Plan are for
convenience only and are not to be considered in the construction of the
provisions hereof.

14. Claims Procedures.

14.1 Filing a Claim. Any Participant or other person claiming an interest in the
Plan (the “Claimant”) may file a claim in writing with the Plan Administrator.
The Plan Administrator shall review the claim itself or appoint an individual or
entity to review the claim.

14.2 Claim Decision. The Claimant shall be notified within 90 days after the
claim is filed whether the claim is approved or denied, unless the Plan
Administrator determines that special circumstances beyond the control of the
Plan require an extension of time, in which case the Plan Administrator may have
up to an additional 90 days to process the claim. If the Plan Administrator
determines that an extension of time for processing is required, the Plan
Administrator shall furnish written or electronic notice of the extension to the
Claimant before the end of the initial 90 day period. Any notice of extension
shall describe the special circumstances necessitating the additional time and
the date by which the Plan Administrator expects to render its decision.

14.3 Notice of Denial. If the Plan Administrator denies the claim, it must
provide to the Claimant, in writing or by electronic communication, a notice
which includes:

(a) The specific reason(s) for the denial;

(b) Specific reference to the pertinent Plan provisions on which such denial is
based;

(c) A description of any additional material or information necessary for the
Claimant to perfect his or her claim and an explanation of why such material or
information is necessary;

(d) A description of the Plan’s appeal procedures and the time limits applicable
to such procedures, including a statement of the Claimant’s right to bring a
civil action under Section 502(a) of ERISA following a denial of the claim on
appeal; and

(e) If an internal rule was relied on to make the decision, either a copy of the
internal rule or a statement that this information is available at no charge
upon request.

14.4 Appeal Procedures. A request for appeal of a denied claim must be made in
writing to the Plan Administrator within 60 days after receiving notice of
denial. The decision on appeal will be made within 60 days after the Plan
Administrator’s receipt of a request for appeal, unless special circumstances
require an extension of time for processing, in which case a decision will be
rendered not later than 120 days after receipt of a request for appeal. A notice
of such an extension must be provided to the Claimant within the initial 60 day
period and must explain the special circumstances and provide an expected date
of decision. The reviewer shall afford the Claimant an opportunity to review and
receive, without charge, all relevant documents, information and records and to
submit issues and comments in writing to the Plan Administrator. The reviewer
shall take into account all comments, documents, records, and other information
submitted by the Claimant relating to the claim regardless of whether the
information was submitted or considered in the initial benefit determination.

14.5 Notice of Decision on Appeal. If the Plan Administrator denies the appeal,
it must provide to the Claimant, in writing or by electronic communication, a
notice which includes:

(a) The specific reason(s) for the denial;

(b) Specific references to the pertinent Plan provisions on which such denial is
based;

(c) A statement that the Claimant may receive on request all relevant records at
no charge;

(d) A description of the Plan’s voluntary procedures and deadlines, if any;

 

11



--------------------------------------------------------------------------------

(e) A statement of the Claimant’s right to sue under Section 502(a) of ERISA;
and

(f) If an internal rule was relied on to make the decision, either a copy of the
internal rule or a statement that this information is available at no charge
upon request.

14.6 Claims Procedures Mandatory. The internal claims procedures set forth in
this Section 14 are mandatory. If a Claimant fails to follow these claims
procedures, or to timely file a request for appeal in accordance with this
Section 14, the denial of the Claim shall become final and binding on all
persons for all purposes.

IN WITNESS WHEREOF, The Navigators Group, Inc. has adopted this Plan as of the
Effective Date written above.

 

THE NAVIGATORS GROUP, INC. By:

/s/ Denise Lowsley

Name: Denise Lowsley Title: SVP, HR

 

12



--------------------------------------------------------------------------------

EXHIBIT A

PARTICIPATING EMPLOYERS

The Participating Employers shall be:

 

1. Navigators Management Company, Inc.

 

2. Navigators Insurance Company

 

3. Navigators Specialty Insurance Company

 

13